Citation Nr: 1427138	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to September 1953.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before October 15, 2010, the Veteran had no more than Level V hearing loss in his right ear and Level VI hearing loss in his left ear.

2.  But since October 15, 2010, he has had greater hearing loss - specifically, Level VI hearing loss in his right ear and Level VII hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  Before October 15, 2010, the criteria were not met for a rating higher than 20 percent for the bilateral (right and left ear) hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Since October 15, 2010, however, the criteria have been met for a higher 30 percent rating, though no higher, for this service-connected disability.  Id.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, both in terms of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  

Here, to this end, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2010 that fully addressed all required notice elements, including those discussed in Dingess.  Also keep in mind that this claim is not an initial-rating claim, rather, an established-rating claim, so it did not arise immediately following the granting of service connection for this disability.  The Court has held that, in order to satisfy the first notice element in an increased-rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  Moreover, VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.  The Veteran received this level of notice and before initially adjudicating his claim in February 2011, so in the preferred sequence.

Regarding the additional duty to assist him in fully developing this claim, this duty includes assisting him in the procurement of relevant medical treatment records and providing an examination and/or obtaining a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The file contains his service treatment records (STRs), written statements, VA clinical records, and private medical records.  He was also provided a comprehensive VA medical examination in furtherance of his claim that was based on physical findings and a review of the record.  The examination report contains the information needed to assess the severity of this disability in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  No further examination need be provided, as the Veteran has not alleged that his hearing loss has worsened since most recently tested.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court (CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's service-connected bilateral hearing loss has been rated as 
20-percent disabling under the provisions of 38 C.F.R. § 4.85, DC 6100.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  The ratings for disability compensation for hearing loss are determined by mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When a Veteran evidences an exceptional pattern of hearing impairment, however, such as when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA again is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).


Turning now to the relevant facts of this particular case, on May 2009 private audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
80
85
69
LEFT
45
75
75
110
76

The private audiologist provided word recognition scores of 52 percent for the right ear and 44 percent for the left.  It is unclear whether the audiologist was determining speech discrimination using the Maryland CNC test.

On October 2010 VA audiologic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
80
85
71
LEFT
45
80
85
105
79

The examiner indicated that only pure tone results were to be used to rate the Veteran's service-connected bilateral hearing loss because his responses to word recognition showed poor inter and intra test reliability, even with reinstruction.  The examiner diagnosed bilateral sensorineural hearing loss and indicated that occupational as well as personal impact consisted of difficulty understanding speech and wife's voice.  


On March 2011 private audiologic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
80
80
68
LEFT
45
80
90
95
78

Speech recognition was 72 percent in the right ear and 56 percent on the left.  It is unclear whether the audiologist was using the Maryland CNC test to make those determinations.

On May 2011 private audiologic examination, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
80
85
68
LEFT
40
65
85
90
70

It again is unclear whether the private audiologist assessed speech discrimination ability using the Maryland CNC test.

Because the VA audiologist most definitely used the VA rating system method for evaluating the severity of the Veteran's hearing loss, the results she indicated are most credible.  Moreover, she explained why the Board should rely only on pure tone threshold averages to determine the severity of this service-connected disability.  


Using the data provided, according to Table VIA, the Veteran's right ear hearing loss was Level V and his left ear hearing loss was Level VI when evaluated in May 2009 during the private audiologic examination.  Level V and Level VI hearing loss correlates to a 20 percent rating, so his existing rating.  But applying the October 2010 VA examination results to Table VIA, his right ear hearing loss was Level VI, and his left ear hearing loss was Level VII.  Level VI and Level VII hearing loss corresponds to a higher 30 percent disability rating.  Applying the March 2011 examination results to Table VIA, his right ear hearing loss was Level V, and his left ear hearing loss was Level VII.  Level V and Level VII hearing loss also correlates to a higher 30 percent disability evaluation.  Whereas, applying the May 2011 examination results to Table VIA, his right ear hearing loss was Level V, and his left ear hearing loss was Level VI, which correlates to the lessser 20 percent disability evaluation.  But when viewing this evidence in a light most favorable to him, the Board concludes that his hearing acuity did not improve between March and May 2011.  Thus, a higher 30 percent rating is warranted as of October 15, 2010, the date of his VA audiologic examination.  38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86.  Increasing his rating, as of that date, amounts to a "staging" of his rating in accordance with Hart, supra.

The October 2010 examiner indicated that the functional impact of the Veteran's hearing loss included difficulty understanding speech and his wife's voice.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 
38 C.F.R. § 3.321(b)(1) do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).  The type of impairment the Veteran experiences on account of his hearing loss is not unique to him or not contemplated in the schedular rating assigned.


But as also already explained, the ratings for disability compensation for hearing loss are determined by the mechanical (meaning nondiscretionary) application of the criteria in Table VI/VIa and Table VII.  Lendenmann, 3 Vet. App. at 349.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss has warranted no more than a 30 percent rating since October 15, 2010, the date that increased hearing loss is shown to have occurred.  So that date marks the effective date for the increase in the rating for this disability since it was only then when he evidenced entitlement to this greater rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Board finds that it need not consider a TDIU, as the Veteran has a total (100 percent) scheduler disability rating.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).

That said, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").


SMC is payable when the Veteran has a single service-connected disability rated as 100-percent disabling and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This requirement is met when he is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the Ratings Schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC  provided by this statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 
100-percent disabling.

There is no such indication in this particular instance.  And, in any event, the Board finds that a derivative claim for a TDIU is not raised by the record on account of the service-connected bilateral hearing loss.  Specifically, the evidence of record does not suggest the Veteran is unemployable because of this service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In considering whether extra-schedular consideration is warranted, the Board has attributed all symptoms potentially referable to the hearing loss to that disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered the Veteran's complaints of decreased auditory acuity and speech recognition impairment.  However, the schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability.  Indeed, there are provisions already in place for when a Veteran has an exceptional pattern of hearing impairment, see 38 C.F.R. § 4.86(a) and (b), which represent an alternative way of rating hearing loss when it does not follow the traditional pattern.  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable DC 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.

Because the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Furthermore, an adverse impact on employability and/or periods of hospitalization have not been shown to have resulted from the service-connected bilateral hearing loss.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, in making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

ORDER

A rating higher than 20 percent for the service-connected bilateral hearing loss prior to October 15, 2010 is denied.

However, a higher 30 percent rating is granted as of October 15, 2010, subject to the statutes and regulations governing the payment of VA compensation.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



